DETAILED ACTION
	This Office action is responsive to the amendment filed 02/02/2021.
	Claims 1-3, 5-15, 17-18, and newly added 21-22, are pending in this application.
	Claims 4, 16, and 19-20 have been canceled.
Claim Rejections - 35 USC § 112
1.	The following is a quotation of the second paragraph of 35 U.S.C. 112:
(a) IN GENERAL--The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.	Claims 1-3, 5-15, 17-18, and 21-22, rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The recitation “the die” (e.g., in lines 3, 5, and 6, of claim 1; in lines 1-3 of claim 5; in lines 1-3 of claim 7; in line 1 of claims 10, 11, and 12; in line 2 of claim15; in lines 2-3 of claim 18; in lines 2-3 of claim 21) lacks antecedent basis.
Claims 3, 6, 8-9, 13-14, 17, and 22, are also rejected since they depend either on the incomprehensive claims 1, 5, 7, 13, or 21.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 
(1966), that are applied for establishing a background for determining obviousness under 35 
U.S.C. 103(a) are summarized as follows: 
a.	Determining the scope and contents of the prior art.b.	Ascertaining the differences between the prior art and the claims at issue.c.	Resolving the level of ordinary skill in the pertinent art.d.	Considering objective evidence present in the application indicating obviousness
or nonobviousness.

4.	Claims 1-3, 5-15, 17-28, and 21-22, are rejected under 35 U.S.C. 103 as being unpatentable over each of Takano (10,439,587) in view of Zu et al. (8,247,909 of record).
Regarding claims 1-2 and 9-14, Takano (See specifically Figs. 1-23 and the associated description) discloses a quad flat no-leads (QFN) package (100/150), comprising: a semiconductor die (10), which is made from a semiconductor material (e.g., zinc oxide, Col. 10, lines 59+) and is singulated from a first wafer (210) (See Figs. 1-2, 12A-12B, 13A-13B, and Col. 22, lines 5+), having an active surface (e.g., a bottom surface 10a); an electronic circuit (18) 

Although Takano lacks an inclusion of the use of glass to make the cap, selecting a specific type of known available material, such as glass, to form the cap, as disclosed by Zu et al., in semiconductor art, for providing a desired cap would have been obvious to one of ordinary skill in the art. It would have been obvious to modify Takano’s device package by using glass to form the cap, as being taught by Zu et al., to provide a suitable material for forming the intended cap of the device package, and the person skilled in the art would regard it as a simple modification without any inventive skills. Note that Tischler et al. (9,343,443, Col. 5, lines 65-67 and Col. 6, lines 1-3) is cited to support the known position of the semiconductor dies including a semiconductor material, such as zinc oxide (ZnO).
Regarding claims 3 and 17, the proposed apparatus of Takano and Zu et al. discloses all the limitations of the claimed invention except for specifying the shape of the cap (e.g., one of a hemispherical shape and hemispherical oval shape).
Although the proposed apparatus of Takano and Zu et al. does not teach exact the shape of the cap as applicant claimed, it would have been an obvious matter of design choice to modify the shape of the cap in the QFN package of the proposed apparatus of Takano and Zu et al. since such a modification would have involved a mere change in the shape and size of a component. A change in shape and size is generally recognized as being within the level of ordinary skill in the art. Furthermore, such a difference in the structure or shape of the cap could have been achieved by those skilled in the art by simply changing the design. 

Although the proposed apparatus of Takano and Zu et al. lacks an inclusion of the use of the epoxy adhesive or the acrylate urethane adhesive for bonding the glass to the surface of the semiconductor die, selecting a specific type of known available bonding material, such as epoxy or acrylate urethane, in semiconductor art, for bonding the glass to the surface of the semiconductor die, would have been obvious to one of ordinary skill in the art. It would have been obvious to modify the proposed apparatus of Takano and Zu et al. in order to provide a suitable bonding material for the intended device package, and the person skilled in the art would regard it as a simple modification without any inventive skills. The selection of the electrically connection between the BAW device and the semiconductor die (e.g., conductive bump), in claim 15, would have also been obvious for similar reasons set forth above.
 Regarding claims 7-8, 18, and 21, although the proposed apparatus of Takano and Zu et al. lacks an inclusion of the use of a lead frame with a die pad for the die mounted thereon, selecting a specific type of known available subtract, such as a lead frame, in semiconductor art, for providing a desired substrate would have been obvious to one of ordinary skill in the art. It would have been obvious to modify the proposed apparatus of Takano and Zu et al. accordingly in order to provide a suitable substrate for the intended device package, and the person skilled in the art would regard it as a simple modification without any inventive skills

Conclusion
5.	Applicant’s amendment filed on 2/18/11 have been fully considered but they are deemed to be moot in view of the new grounds of rejection (regarding independent claim 1 because the newly added limitation (e.g., the underlined potion) into independent claim 1 raises new issues that would require further consideration and/or search. Therefore, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN C THAI whose telephone number is 571-272-1935.  The examiner can normally be reached on 8:00 AM - 4:30 PM, Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C. Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUAN C THAI/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        
March 1, 2021